DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed December 29, 2020.
Claims 1, 21, 24, and 29 have been amended.  Claims 1-11 and 21-29 are pending and have been examined on the merits (claims 1, 21, and 29 being independent).
The amendment filed December 29, 2020 to the claims has been entered.
Response to Arguments
Applicant’s arguments and amendments filed December 29, 2020 have been fully considered.
With regard to the rejections of claims 1-11 and 21-29 under 35 USC 103, Applicant’s arguments and amendments have been considered but are not persuasive and Examiner respectfully disagrees.  Examiner notes that Applicant is arguing newly amended claim language.  As noted in the citation above the prior art and it is addressed by the rejections under 35 USC 103. 
Applicant argues:
(1) Without conceding the propriety of the Office Action's rejections, the Applicant has amended the claims to advance prosecution of the case. In particular, the Applicant respectfully asserts that Aadi, Gupta, and Naaman do not disclose, teach, or suggest the following limitations recited in amended claim 1: "selecting, automatically without user input, at least one item of the at least two items purchased by the payment for allocation to the second user based on the item preferences of the user history for the second user." (Applicant response, page 9 of 12)
Examiner notes:
(1) In consideration of Applicant’s arguments and amendments of independent claims 1, 21, and 29 based on Applicant arguments (1), clarifying citations with regard the Aadi in view of Gupta and Naaman references have been made to the 35 USC § 103 rejection below. 
As cited below, Aadi determines or calculates a settlement amount associated with one or more of items from ROCs without user input based upon member profiles, based upon previous payments of members, based on the historical actions of members, and/or based on trends of members.  That is Aadi utilizes a transaction history of each member in cost split transaction to determine which one or more items from ROCs most likely belong to each member (e.g., determination of item preferences, determination of previous items purchased, determination of the member past actions, etc.).  Therefore, Aadi discloses as recited in amended claims 1, 21, and 29.  Applicant seems to be interpreting the claim language more narrowly/specifically than what is recited.  As such, Applicant’s arguments are not persuasive. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the rejections below, where claims are currently amended, this is indicated by underlining.
Claims 1-5, 8-9, 21-25, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Aadi et al. (hereinafter Aadi), US Patent Number 9710801 B2 in view of Gupta, US Publication Number 2013/0041824 A1 in further view of Naaman, US Publication Number 2012/0166332 A1.
Regarding claim 1:
Aadi discloses the following:
A service provider system comprising: a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the service provider system to perform operations comprising: (Aadi: See abstract; column 11, lines 59-67: “a host server or other computing systems including a processor for processing digital data; a memory coupled to the processor for storing digital data; an input digitizer coupled to the processor for inputting digital data; an application program stored in the memory and accessible by the processor for directing processing of digital data by the processor”)
determining (reads on C9: “a payment settlement system 100 and/or a group initiator and/or a group member may further determine a payment settlement proportion. For example, a group member may receive a payment settlement proportion, which may be generated within payment settlement system 100 based upon one or more ROCs and/or received from one or more group members (step 206)”) a payment made by a first user to a merchant from a transaction history for the first user, wherein the payment comprises metadata (reads on C2: “A record of charge (or "ROC") may comprise a unique identifier associated with a transaction. A transaction may, in 
receiving (reads on “one or more ROCs (e.g., ROC amounts, ROC dates, etc.) may be transmitted to one or more group members. These ROCs may be associated with one or more transaction accounts of each group member, and a group member may review ROCs to select one or more ROCs which should be included as part of a shared financial obligation.”) a digital image associated with the first user from an online image posting platform, wherein the digital image comprises an image of a second user within the digital image, and wherein the digital image is determined to be associated with the payment (reads on C2: “A record of charge (or "ROC") may comprise a unique identifier associated with a transaction. A transaction may, in various embodiments, be performed by a one or more members using a transaction account, such as a transaction account associated with a gift card, a debit card, a credit card, and the like. A ROC may, in addition, contain details such as location, merchant name or identifier, transaction amount, transaction date, account number, account security pin or code, account expiry date, and the like for the transaction”) based on the metadata and image information for the digital image and comprising at least a first timestamp (reads on “transaction date”) and a first location (reads on “location”) of the digital image; (Aadi: See column 2, lines 58-67; column 9, lines 20-60)
determining at least two items purchased (reads on “one or more of the plurality of ROCs”) by the payment based on the transaction history; (Aadi: See column 4, lines 28-58: “The payment the payment processor 106 may calculate a settlement (or cost splitting) amount based on various factors, such as for example, in response to input from one or more members, based on an algorithm, based upon one or more member profiles, based upon previous payments of one or more members, based upon previous obligations of one or more members, based on the historical actions of members, based on trends of members, based on a certain percentage or proportion, the purpose of the event or transaction (e.g., business or personal) and/or based upon a total financial obligation owed by a group.”, and also see column 5, lines 4-12: “the payment processor 106 may calculate a settlement amount based upon a total shared financial obligation. For example, the payment processor 106 may calculate a settlement amount by dividing an amount of a total financial obligation by a number of members of a group. Accordingly, in various embodiments, each member may owe a settlement amount comprising the member's pro rata share toward to the obligation.” and notes: Aadi calculates a settlement amount from one or more of the plurality of ROCs without user input.)
determining a user history for the second user, wherein the user history comprises item preferences based on past purchases by the second user; (Aadi: See column 4, lines 28-58: “The payment processor 106 may also receive an indication that one or more of the plurality of ROCs is subject to the shared financial obligation between the plurality of transaction accounts in the group. In addition, the payment processor 106 may determine or calculate a settlement amount. In various embodiments, the payment processor 106 may calculate a settlement (or cost splitting) amount based on various factors, such as for example, in response to input from one or more based upon one or more member profiles, based upon previous payments of one or more members, based upon previous obligations of one or more members, based on the historical actions of members, based on trends of members, based on a certain percentage or proportion, the purpose of the event or transaction (e.g., business or personal) and/or based upon a total financial obligation owed by a group.” and also see column 5, lines 4-12: “the payment processor 106 may calculate a settlement amount based upon a total shared financial obligation. For example, the payment processor 106 may calculate a settlement amount by dividing an amount of a total financial obligation by a number of members of a group. Accordingly, in various embodiments, each member may owe a settlement amount comprising the member's pro rata share toward to the obligation.” and notes: Aadi calculates a settlement amount from one or more of the plurality of ROCs without user input.)
selecting, automatically without user input, at least one item of the at least two items purchased by the payment for allocation to the second user based on the item preferences of the user history for the second user; (Aadi: See column 4, lines 28-58: “The payment processor 106 may also receive an indication that one or more of the plurality of ROCs is subject to the shared financial obligation between the plurality of transaction accounts in the group. In addition, the payment processor 106 may determine or calculate a settlement amount. In various embodiments, the payment processor 106 may calculate a settlement (or cost splitting) amount based on various factors, such as for example, in response to input from one or more members, based on an algorithm, based upon one or more member profiles, based upon previous payments of one or more members, based upon previous obligations of one or more members, based on the historical actions of members, based on trends of members, based on a certain percentage or proportion, the purpose of the event or transaction (e.g., business or personal) and/or based upon notes: Aadi determines or calculates a settlement amount associated with one or more of items from ROCs without user input based upon member profiles, based upon previous payments of members, based on the historical actions of members, and/or based on trends of members. That is Aadi utilizes a transaction history of each member in cost split transaction to determine which one or more items from ROCs most likely belong to each member (e.g., determination of item preferences, determination of previous items purchased, determination of the member past actions, etc.).  Therefore, Aadi discloses as recited in amended claim above.)
determining (reads on “calculate a settlement amount by dividing an amount of a total financial obligation by a number of members of a group”) the portion of the payment owed by the second user based on the at least one item allocated to the second user (reads on “each member may owe a settlement amount comprising the member's pro rata share toward to the obligation”) and the transaction history; (Aadi: See column 4, lines 28-58: “The payment processor 106 may also receive an indication that one or more of the plurality of ROCs is subject to the shared financial obligation between the plurality of transaction accounts in the group. In addition, the payment processor 106 may determine or calculate a settlement amount. In various embodiments, the payment processor 106 may calculate a settlement (or cost splitting) amount based on various factors, such as for example, in response to input from one or more members, based on an algorithm, based upon one or more member profiles, based upon previous payments of one or more members, based upon previous obligations of one or more members, based on the historical actions of members, based on trends of members, based on a certain percentage or proportion, the purpose of the event or transaction (e.g., business or personal) and/or based upon a total financial obligation owed by a group.”, and also see column 5, lines 4-12: “the payment notes: Aadi calculates a settlement amount from one or more of the plurality of ROCs without user input.)

Aadi does not explicitly disclose the following, however Gupta further teaches:
determining contacts of the first user on the online image posting platform; (Gupta: See paragraph [0077] “the payer's device may detect one or more devices (e.g., via Bluetooth, via near field communication (NFC)) that are within a threshold distance and identify the device and their users to be part of the payer's contacts list.”)
determining, based on a check-in of the second user on the online image posting platform and an object recognition process, that the second user is associated with the digital image on the online image posting platform, wherein the check-in is associated with the first timestamp and the first location; (Gupta: See paragraphs [0078] “the payer can identify the contacts who are participants of the event and add those participants to the event from the contacts list…….the participants may be automatically populated and identified as participants of the event when a set of computing devices associated with contacts in the user's contacts list (e.g., the contacts list associated with the collaboration service or one of the user's social networks) is identified as being within a threshold distance of the user (e.g., via location determination techniques such as GPS, via the user's device detecting the participants devices through NFC, etc.)”, [0079] “When the collaboration server receives an identification of specific goods and/or services include an identification of the transaction involved, such as the total transaction cost, the date, the merchant, the location, etc. and an indication of the portion that the recipient owes the payer.”)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for identifying contacts or participants in the event (e.g., a dinner or a social network) based on the time and location for sharing the expenses in the method of Aadi as further taught by Gupta because it would be an easy and efficient way to split the bill among payers (Gupta: See paragraphs [0078-0080]). Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Aadi and Gupta do not explicitly disclose the following, however Naaman further teaches:
in response to determining that the second user is associated with the digital image (reads on “a payer may select payers substantially as discussed above with reference to FIG.1d with the payer device 102a.”), determining (reads on “The payer may then split the bill by assigning assignable items and assignable costs on the primary bill 108a amongst the selected payers, substantially as described above with reference to FIG. 1g with the payer device 102a, to produce the secondary bills illustrated in FIG. 1h.”), based on posted data with the digital image on the online image posting platform, that the digital image corresponds to a split transaction (reads on 
determining a payment account for the second user; and (Naaman: See paragraph [0038]: “the payer device(s) may be used to indicate that one or more of the secondary bills are to be paid in person (e.g., with cash or an on-site credit card transaction rather than with the assistance of a mobile payment provider.)”)
automatically displaying (reads on “FIG. 1i illustrates the payer device 102a displaying the secondary bill 110d. In an embodiment, the payer device 102a may also display a payee section 114a that allows the selection of a payee (e.g., one of the payers 106a or one of the payees 106c)”), within an application interface of at least one device associated with at least the second user, information (reads on “FIGURE 1h and 1i”) for the at least one item allocated to the second user and an application option associated with transferring an amount (reads on “The payer 106a may pay the secondary bill 110d by selecting a pay button114c to direct a mobile payment provider to pay the amount of the secondary bill 110d to the designated payee.”) for the portion from the payment account of the second user to a payment account of the first user, wherein the application option comprises a field (reads on “The payer device 102a may be used to enter a tip amount in a tip input 114b, or the tip input 114b may be automatically filled and/or edited.”) to change the at least one item among the at least two items. (Naaman: See FIGURE 1h and 1i, paragraph [0039])
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for displaying the secondary bill and allowing the selection 
Regarding claim 2:
Aadi and Gupta do not explicitly disclose the following, however Naaman further teaches:
The service provider system of claim 1, wherein the operations further comprise: 
requesting (reads on “the payment system may use the connection used to identify those payers to complete any authentications and/or verifications needing to approve payments from the different payers.”) an approval for a transfer of the amount for the portion from the second user; (Naaman: See paragraph [0033])
receiving (reads on “The payer devices (e.g., the payer device 102a) may be used to select a confirm and pay icon 202 that will direct a mobile payment provider to send payment to the payee 106c designated in the payee section 114a.”) a confirmation of the approval for the transfer from the second user; and (Naaman: See paragraph [0040])
transferring (reads on “The payer 106a may pay the secondary bill 110d by selecting a pay button114c to direct a mobile payment provider to pay the amount of the secondary bill 110d to the designated payee.”) the amount for the portion from the payment account of the second user to the payment account of the first user. (Naaman: See paragraph [0039])
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for a confirmation of the approval for the payment in the 
Regarding claim 3:
Aadi discloses the following:
The service provider system of claim 1, wherein the digital image further comprises a first tag (reads on “a group may be associated with a label. For example, a group may be labeled "work buddies," "family," and the like.”) within the image of the second user. (Aadi: See column 3, lines 34-51)
Regarding claim 4:
Aadi discloses the following:
The service provider system of claim 3, wherein the first tag comprises a percentage amount owed by the second user for the payment (reads on “one or more ROCs (and/or a percentage of a ROC owed by a group member and/or a notification associated with the ROCs may be communicated (e.g., transmitted) to a group member (e.g., a web-client of the group member) in response to group creation and/or in response to a request by the group member to receive one or more ROCs (step 204) and/or a request by an initiator to transmit one or more ROCs to one or more group members who may collectively owe towards the ROC.”), and wherein the portion is determined based on the percentage amount owed. (Aadi: See column 9, lines 20-40)
Regarding claim 5:
Aadi discloses the following:

Regarding claim 8:
Aadi discloses the following:
The service provider system of claim 1, wherein prior to the determining the payment, the operations further comprise: 
receiving (reads on “receive a ROC and/or store the ROC as part of a transaction history associated with the group members in a database coupled to or comprising the payment processor 106.”) the transaction history for the split transaction, and wherein the digital image (reads on “receive an indication that one or more of the plurality of ROCs is subject to the shared financial obligation between the plurality of transaction accounts in the group.”) is received with the transaction history. (Aadi: See column 4, lines 28-39)
Regarding claim 9:
Aadi discloses the following:
The service provider system of claim 1, wherein the determining that the digital image corresponds to the split transaction further uses (reads on “A record of charge (or "ROC") may comprise a unique identifier associated with a transaction. A transaction may, in various embodiments, be performed by a one or more members using a transaction account, such as a 
Regarding claims 21 and 29: it is similar scope to claim 1, and thus it is rejected under similar rationale.
Regarding claim 22: it is similar scope to claim 2, and thus it is rejected under similar rationale.
Regarding claim 23: it is similar scope to claim 3, and thus it is rejected under similar rationale.
Regarding claim 24: it is similar scope to claim 4, and thus it is rejected under similar rationale.
Regarding claim 25: it is similar scope to claim 5, and thus it is rejected under similar rationale.
Regarding claim 28: it is similar scope to claim 8, and thus it is rejected under similar rationale.
Claims 6-7, 10, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Aadi in view of Gupta in further view of Naaman and in even further view of Zhao, US Publication Number 2014/0351118 A1.
Regarding claim 6:
Aadi, Gupta, and Naaman do not explicitly disclose the following, however Zhao further teaches:
Note: [0024] “the user device 202 may use its mobile device identifier to determine a social network of the primary payer user associated with the user device 202, and then the user device 202 may use the mobile device identifiers retrieved from each of the mobile devices 204-214 detected at block 102 to determine whether any of those mobile device identifiers are associated with the social network of the primary payer user.” and [0040] “When the bill from the restaurant comes for the meal, the primary payer user may start their payment application, which operates to retrieve the mobile device identifiers from each of the mobile phones of the other users via Bluetooth® communications, determine that those mobile device identifiers are associated with the social network of the primary payer user”)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for user identifiers that are associated with social network with the payment transaction information in the method of Aadi, Gupta, and Naaman as further taught by Zhao because it would improve a secure payment method for a group of payers (Zhao: See paragraph [0040]).  Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 7:
Aadi, Gupta, and Naaman do not explicitly disclose the following, however Zhao further teaches:

in response to the determining the payment, requesting the digital image from the online image posting platform based on at least one of a second timestamp for the split transaction or a second location of the split transaction. (Zhao: See paragraph [0039] “a group of payer users may split a first bill from a first payee using the techniques discussed here such that each payer user pays their portion of the bill using a preferred payment account designated for that first payee or first type of purchase, and then the group may split a second bill from a second payee using the techniques discussed here such that each payer user pays their portion of the bill using a preferred payment account designated for that second payee or second type of purchase (e.g., that is different from the first payee or first type of purchase.)”, and Note: The payment can be determined based on different times and/or different locations from the first payee and the second payee.)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for determining a location of users that are associated with social network for the payment transaction in the method of Aadi, Gupta, and Naaman as further taught by Zhao because it would improve a secure payment method for a group of payers (Zhao: See paragraph [0039]).  Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 10:
Aadi, Gupta, and Naaman do not explicitly disclose the following, however Zhao further teaches:
Note: The payment of the bill can be determined based on different times from a first payee and a second payee as a first type of purchase and a second type of purchase respectively.)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for splitting a second bill from a second type of purchase that each payer user pays their portion of the bill using a preferred payment account designated for that second type of purchase which is different from the first type of purchase in the method of Aadi, Gupta, and Naaman as further taught by Zhao because it would improve to simplify the process of sharing expenses for a group of payers (Zhao: See paragraph [0039]).  Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 26: it is similar scope to claim 6, and thus it is rejected under similar rationale.
Regarding claim 27: it is similar scope to claim 7, and thus it is rejected under similar rationale.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Aadi in view of Gupta in further view of Naaman and in even further view of Teckchandani et al. (hereinafter Teckchandani), US Publication Number 2010/0121745.
Regarding claim 11:
Aadi, Gupta, and Naaman do not explicitly disclose the following, however Teckchandani further teaches:
The service provider system of claim 1, wherein the determining that the digital image corresponds to the split transaction further uses an identification of the split transaction in the posted data associated with the digital image. (Teckchandani: See paragraph [0022], and Note: “The user/group identifier 130 may include attributes related to each member of the user group 102 and/or the user group 102 as a whole, such as personal information related to each user in the group (e.g., one or more user names, passwords, photograph images, biometric ids, addresses, phone numbers, etc.)”)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for the user/group identifier that includes attributes related to each member of the user group or the user group as a whole, such as personal information in the method of Aadi, Gupta, and Naaman as further taught by Teckchandani because it would improve a secure transaction for the process of sharing expenses for a group of payers (Teckchandani: See paragraph [0022]).  Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did .
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349.  The examiner can normally be reached on M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YONGSIK PARK/Examiner, Art Unit 3695                                                                                                                                                                                                        February 22, 2021

/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        2/25/2021